 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   WILLIAM ZAFRA VELASCO,               )   Case No. CV 15-9995-AB (SP)
12   JR.,                                 )
                                          )
13                        Petitioner,     )   ORDER ACCEPTING FINDINGS AND
                                          )   RECOMMENDATION OF UNITED
14                  v.                    )   STATES MAGISTRATE JUDGE
                                          )
15   JEFFREY A. BEARD, Secretary,         )
                                          )
16                        Respondent.     )
                                          )
17   ___________________________          )

18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
20 file, and the Report and Recommendation of the United States Magistrate Judge.
21 Petitioner has not filed any written Objections to the Report within the time
22 permitted. The Court accepts the findings and recommendation of the Magistrate
23 Judge.
24         IT IS THEREFORE ORDERED that Judgment will be entered denying the
25 Petition and dismissing this action with prejudice.
26
27 DATED: 3/29/2019                              ______________________________
                                                 HONORABLE ANDRÉ BIROTTE JR.
28                                               UNITED STATES DISTRICT JUDGE
